Case 1:19-cv-02396-ELH Document 4-2 Filed 08/26/19 Page 1 of 5




          EXHIBIT B
          Case 1:19-cv-02396-ELH Document 4-2 Filed 08/26/19 Page 2 of 5                      ⑧



                                                        (1 / 2pages)   Complete Certificate
 Permanent domicile              3-7-1 Hatahara-Dori, Nada-ku, Kobe,Hyogo
                                 MAEDA MITSUKO
 Name
Matters of the Family Register   【Date of organization】May 14, 2007
 Organization of
  Family Register
Person recorded in the Family
Register                         【Name】MITSUKO
                                 【Date of birth】April 9, 1962      【Marital status】wife
                                 【Father】MAEDA MIYOJI
                                 【Mother】MAEDA IKUKO
                                 【Relationship】First daughter
Matters of the personal status
                                 【Date of birth】April 9, 1962
        Birth                    【Place of birth】Neyagawa City, Osaka
                                 【Date of notification】April 20, 1962
                                 【Person who made the notification】father
                                 【Date of receipt of the notification】April 25, 1962
                                 【Person who received the notification】Mayor of Neyagawa City,
      Marriage
                                 Osaka
                                 【Date of marriage】May 14, 2007
                                 【Name of spouse】TOMMY KWOKWING WONG
                                 【Nationality of the spouse】The United States of America
                                 【Date de birth of the spouse】November 11, 1949
                                 【Previous family register】MAEDA MIYOJI, 3-7, Hatahara-Dori
                                  Nada-ku, Kobe, Hyogo


Person recorded in the Family
Register                         【Nome】T

                                 【Date of birth】         , 2009
                                 【Father】TOMMY KWOKWING WONG
                                 【Mother】MAEDA MITSUKO
                                 【Relationship】first son


Matters of the personal status
     Birth                       【Birth date】             , 2009
                                 【Place of birth】Kita-ku, Kobe, Hyogo
                                 【Date of notification】November 20, 2009
                                 【Person who made the notification】mother
Person recorded in the Family
Register                         【Nome】H

                                 【Date of birth】           , 2011
                                 【Father】TOMMY KWOKWING WONG
                                 【Mother】MAEDA MITSUKO
                                 【Relationship】first daughter




[Number of issue    00027216-20190725 -Kobe City ここに入力]
          Case 1:19-cv-02396-ELH Document 4-2 Filed 08/26/19 Page 3 of 5            ⑧



                                                (2/2pages)   Complete Certificate


Matters of the personal status
     Birth                       【Birth date】            ,2011
                                 【Place of birth】Kita-ku, Kobe, Hyogo
                                 【Date of notification】February 7, 2011
                                 【Person who made the notification】mother
                                                                                    r
                                 (The following is blank)




This is a document certifying all matters recorded in the Family Register.
    July 25, 2019
                         Mayor of Nada-ku HIROSE MAKIKO                  (Seal




[Number of issue    00027216-20190725 -Kobe City ここに入力]
                      Case 1:19-cv-02396-ELH
                                     」斗′
                                       ；ーいえ「熱 暗二Document
                                               １罰コ「駒望ま（  （ロ６4-2
                                                      ｏｒ≠ス  」  「「，
                                                             ′たｉ ｛Filed
                                                                  ムー
                                                                   ｉ ｌ  08/26/19
                                                                     ｉ三ｇｑ リコ     Page 4 of 5
                  ‐、
                  、       ‐ −

                  ‐
                  ′        ▼
                          、


                 ：１        ぎ 籍
                本：        ・
                          ・
                            ．             兵庫県神戸市郡 ．・‐だ ；三 目７ 番 地 １
                           ．
                           ・ ・
                           ｒ   ：・
                                、
                氏             名       前田      美子
                                                                         、
                                                                     ′    ；
                                                                     ′    、、
         き
         ；源籍事項                                                         ▲
                                                                                                     ．
                                                                    、  、  ．
         トメド戸籍編製                     【編製日
                                        ；】 平成１９年５月１４日                 ノ


         （戸籍に記録されている者
                                      二
                                      銘￥美 子
                                     【生年月日】 昭和 ３７ ．月９日
                                                ，年４                   【配偶者区黛１ 妻
                                     【父】 前田美代治山
                                              まき
                                     【母】 前田郁子 諏キ
                                     【続柄】 長女

         身 分事 項ム：
                ．
            出    生                   【出生日】 昭和３７年４月９日
                                     【出生地】 大阪府寝屋川市
          ミ
          きき：                       ヂ
                                    ま
                                    ；で属 密日ぅ 昭 和３７年４月２０日
′、−
  −
                                     Ｅ届出火】 父
‐、
                                     奉送緒乾受けた日】 昭和３７年４月２５ 日三雲
                                    ｉＥ受理者１ 大阪府寝屋川市長
                                    ミ

            婚         姻              【婚姻日】 平成１９年５月１４日
                                     【配偶 者 氏名】 ウ ォ ング， トミ ーク オ ッ ク ウ ィ ング
                                     【配偶者の国籍】 アメリカ合衆国
                                     【配偶者の 生年月日】 西暦１９４９年１１月１１日
                                     【従前戸籍】 兵庫県神戸市灘区畑原通三丁目７番地 前田美代治

         戸籍に記録されている者



．
                                                        ミン＃
                                     【父雛 ヴネン グ， トミークオックウ舞
                                     【母美≧前田美子
                                     【続柄工長男
         身分事項
            出         生
                                     【出生地】 兵庫県神戸市北区
                                     【届出日】 平成２１年上．
                                                 １．月２０日
                                                  ，
                                     【届出人】 母

         戸籍に記録き群鷺謝る者
                                                   ．




                                     【父１ ウ ォ ング， トミ ーク オ ッ ク ウ ィ ング
                                     Ｅ母親前田美子
                                     【続柄声長波
▼
         発行 番 号       ０００２７２１６‐２０１９
                                  Ｌ７２５‐２１８
                                         、 神戸                                              以下次頁
                                    ▼ ，      ： ▼                                               ￥、
                                     ノ   ▼                                                          ▼
                                                                                                    ＼ー
     、                               ′′′ ′                                                           ノ



                                                                                 ー▼
                                                                                   ▼
                                                                                   ▲
                                                                               キ
                                                                               ，
                                                                                           ．
                                                                                     −
                                                              り    宣 量           、   。 ミ
     −−       ．    ‐             …   “” ”−
                                         −−−−      ，．          ＾         文０ 。＾。 ０＾    ＾             − ．       −
                                                                                                              − −
                                                                                                                −−  ，‐−
                                                                                                                  −【一 −ｒ       ‐     ．− − −    ”     ．・
                                                                                                    ．


                                                    ・  ●                                                                                                          、
                   ｒｔ  ＊●′；                        ．
                                                   ， ・．                                    ，        ● ， −ゴ
                                                                                                       ．                             ．
                                                                                                                                     ，
                                                                                                                                     ・に．ゴ ー
                                                                                                                                          ． ・・，               ，
                    ｒ 一   ●                         ●●
                                                     ●                                                    ・
                                                                                                          ”                          ・・
                   さ≧   戸−                                                                                                         ・ゞ
                         ．                                   ．
                                                             ．                                                                          三 三               柳 ；
                                                                                                                                   、


          、
          ．

                                        ・ ・：
                                           …・ぎ                                                                        ・
                                                                                                                      ．・
                                                                                                                       ．＝ ，                           ・ ：；
                                                                                                                                                     肝．
                                      ，． ，
                                         ． −そ                                                                   ，   ．
                                                                                                                    ． ，   ．，

                   難 事
                                                                                                                                                          ．    謝



                         ′‐                                 ｒ
                                                            ｒ
                   馨      ●≧
                           ま                                  ミ
                                                              二                            ヨ
                       ｇ 三さ                       ＊
                                                      キ．
                                                        継    ，                         ー
                                                                                                                                                                                       ｂ︲




              二 ＃き
                                                                                                                                                                                        一﹁︸




              温風                                                                                                                    １謹 書鷹
                                                                                                                                    護
                                                                                                                                                                                          雪し．




                                                                                                                                        ．
                                                                                                                                                                        Case 1:19-cv-02396-ELH




                   酎                 ｒｒ
                                      ｒ
                                      二 紙 ・暢 ′
                                             ，                                                                 群    “    ｝
                                                                                                                        ≧；                    Ｃｏ 審    ま
                                     禦 ぎ      さ                                                               …いき
                                                                                                              き  蓄電
                                                                                                                                                                                            Ｊ選良溜副三選ど衿６﹁




                   則                    ｉＥ 縛さ鞠ず
                                     議 一遍！き き                                                                 １
                                                                                                              １
                                                                                                              ；
                                                                                                              １
                                     了…       ，                                                               ー奏さ臨
                                                                                                                                                                                                 Document
                                                                                                                                                                                                      鉢メロ ﹂
                                                                                                                                                                                                          ・ト﹂
                                                                                                                                                                                                          4-2
                                                                                                                                                                                                            ー﹂奇●
                                                                                                                                                                                                               ﹂”




図印
                                                                                                                                                                                                               Filed




                                                                                       ●
                                                                                                                                                                                                                 − 票周り 一




                                                         ・ ●  ●●
                                                                                                                                                                                                                       ．




                  ｌ
                  …
                  ｉ  …
                     ＝
                  デ 謝．‘   や もぎ                             ．●
                                                  響き義三・，． 誓● ：
                                                             ，，                        ・
                                                       ，
              審
              議三  ‐
                  １
                  Ｅ
                善一三豊                              き
                                                  ・
                                                                                                                                                                                                                     08/26/19




                                        Ｅ
                                      メモ１，   と
                                             き
                                         ．響き急ぎｉ
                                              ÷
                                              １                                                                ，臨

                                                                                                                                                               ま
                                                                                                                                                               ．・
                                                                                                                                                                ．当

                                                                                                                                                                   ：
                                                                                                                                                              幹 部 掘 ・
                                                                                                                                                                                                                              Page 5 of 5




                   ：                                   き
                   ぎ     ：
                    も ぎ すぎ                        三 キ  ．＊                                   霊
                         三                           ，   ，                                 ，

ごた
                                                                                                      ．                              −
                                                                                                                                     ‐ｒ   ‐
                                                             ；
                                                             ‐                                          ￥；                            ‐   三二
                                                                                               ，キ      一等
